Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of SEFE, Inc. (the "Company") on Form 10-Q for the six months ended June 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Wayne Rod, acting in the capacity as the Chief Executive Officer and the Chief Financial Officer of the Company, certify to the best of our knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Wayne Rod Wayne Rod Chief Executive Officer August 15, 2011 /s/ Wayne Rod Wayne Rod Chief Financial Officer August 15, 2011
